Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-2-2007

Baranoski v. US Atty Ofc
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3151




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Baranoski v. US Atty Ofc" (2007). 2007 Decisions. Paper 1684.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1684


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-55 (January 2007)                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 06-3151
                                    ________________

                                 DALE M. BARANOSKI,
                                            Appellant

                                             vs.

                        UNITED STATES ATTORNEY’S OFFICE
                        ____________________________________

                      On Appeal From the United States District Court
                               For the District of New Jersey
                                (D.C. Civ. No. 05-cv-05014)
                        District Judge: Honorable Freda L. Wolfson
                      _______________________________________

             Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                     January 19, 2007
             Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges.

                                 (Filed: February 2, 2007)
                                    ________________

                                        OPINION
                                    ________________


PER CURIAM.

               Dale Baranoski appeals the order of the United States District Court for the

District of New Jersey denying his Motion for Grand Jury Access and dismissing his

complaint.


                                             1
              Baranoski was employed as a police officer with the Westampton Police

Department in Burlington County, New Jersey from 1986 through 2000. In 2000,

Baranoski was convicted of criminal trespass. Baranoski alleges that his conviction was

the result of a criminal conspiracy and malicious prosecution undertaken by employees of

the Westampton Police Department and the Burlington County prosecutor’s office. He

alleges that he contacted defendant, the United States Attorney’s Office for the District of

New Jersey (“U.S. Attorney”), about his claims but that no action was taken. When

Baranoski attempted to contact the federal grand jury in Camden to investigate his claims,

the U.S. Attorney informed him that he was not allowed to contact the grand jury.

              Baranoski filed a complaint alleging that the U.S. Attorney denied him a

statutory right to present evidence of a federal crime to the federal grand jury in Camden.

In the alternative, Baranoski sought to “have a Special Grand Jury empaneled to

investigate federal crimes,” and sought to “participate in the presentation of the

allegations as set forth herein by way of Motion” pursuant to 18 U.S.C. § 3332.

Baranoski subsequently filed a motion for access to a federal grand jury. The U.S.

Attorney filed a motion to dismiss, which the District Court granted. The District Court

held that it lacked subject matter jurisdiction over Baranoski’s claims against the U.S.

Attorney and, further, that Baranoski failed to establish a constitutional, statutory or

common law right to communicate with a federal grand jury.




                                              2
              Branoski timely filed a notice of appeal. We have appellate jurisdiction

pursuant to 28 U.S.C. § 1291. Having granted Baranoski leave to proceed in forma

pauperis on appeal, we must now determine whether his appeal should be dismissed

pursuant to § 1915(e)(2)(B). An appeal may be dismissed under § 1915(e)(2)(B) if it has

no arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

              Baranoski seeks to contact the federal grand jury in Camden to present

evidence of federal crimes for the grand jury to investigate. We agree with the District

Court that Baranoski does not have a constitutional, statutory or common law right to

independently communicate with a federal grand jury. The commencement of a federal

criminal case by submission of evidence to a grand jury is “an executive function within

the exclusive prerogative of the Attorney General.” In re Persico, 522 F.2d 41, 54-55 (2d

Cir. 1975); see also In re Wood, 833 F.2d 113, 116 (8th Cir. 1987) (an individual cannot

bring accusations before a grand jury unless invited to do so by the prosecutor or the

grand jury). The U.S. Attorney has exclusive jurisdiction in prosecuting violations of

federal law within the state of New Jersey. See 28 U.S.C. § 547. We therefore agree

with the District Court that Baranoski may not access the federal grand jury absent the

participation of the U.S. Attorney or the District Court. Accordingly, the District Court

properly granted the U.S. Attorney’s motion to dismiss.

              Alternatively, Baranoski seeks a writ of mandamus to compel the United

States Attorney to empanel a grand jury to investigate his claims. The remedy of

mandamus is reserved for the most extraordinary of circumstances. DeMasi v. Weiss,

                                             3
669 F.2d 114, 117 (3d Cir. 1982). In order to ensure that mandamus is sparingly granted,

a petitioner seeking a writ of mandamus must demonstrate that no other adequate means

are available to obtain the desired relief and that the right to issuance of the writ is “clear

and indisputable.” Allied Chem. Corp. v. Daifon, Inc., 449 U.S. 33, 35 (1980). The

District Court properly denied mandamus relief because Baranoski did not establish he

had a “clear and indisputable” right to compel the U.S. Attorney to empanel a federal

grand jury.

              For the foregoing reasons, Baranoski’s appeal will be dismissed under

28 U.S.C. § 1915(e)(2)(B) for lack of legal merit.




                                               4